Name: Commission Regulation (EEC) No 2879/92 of 1 October 1992 fixing the subsidy for consignments of rice and broken rice to RÃ ©union
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 287/ 10 Official Journal of the European Communities 2. 10. 92 COMMISSION REGULATION (EEC) No 2879/92 of 1 October 1992 fixing the subsidy for consignments of rice and broken rice to Reunion Community market, market supply requirements on the Island of Reunion and rice prices on the world market ; Whereas Article 3 of Regulation (EEC) No 2692/89 defined the specific factors to be taken into account in calculating the amounts of the subsidies for deliveries of rice to Reunion ; whereas these factors result in the fixing of the amounts of the subsidies set out in Annex thereto ; Whereas the measures provided for in this Regulation are in accordance with opinion of the Management Committee for Cereals, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation (EEC) No 1418/76 of 21 June 1976 on the common organization of the market in rice ('), as last amended by Regulation (EEC) No 674/92 (2), and in particular the fourth subparagraph of Article 11a (4) thereof, Whereas, pursuant to Article 11a (4) of Regulation (EEC) No 1418/76, a subsidy may be fixed, taking into account the supply requirement of the Reunion market, for consignment to Reunion on the basis of the difference between the quotations or prices of the relevant product on the world market and the quotations or prices of those products on the Community market, and, if necessary, the price of those products delivered to the island of Reunion ; Whereas, pursuant to Article 2 of Commission Regulation (EEC) No 2692/89 of 6 September 1989 laying down detailed rules for exports of rice to Reunion (3), the subsidies must be fixed taking into account the situation and outlook for rice prices, availability of supply on the HAS ADOPTED THIS REGULATION : Article 1 The subsidies for consignments to Reunion of products falling within CN code 1006 (excluding code 1006 10 10) which come from the Member States and are in one of the situations referred to in Article 9 (2) of the Treaty shall be as set out in the Annex. Article 2 This Regulation shall enter into force on 2 October 1992. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 1 October 1992. For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 166, 25. 6. 1976, p . 1 . (2) OJ No L 73, 19. 3 . 1992, p . 7. 3 OJ No L 261 , 7. 9 . 1989, p . 8 . 2. 10 . 92 Official Journal of the European Communities No L 287/ 11 ANNEX to Commission Regulation of 1 October 1992 fixing the subsidy for consignments of rice and broken rice to Reunion CN code Subsidy (ECU/tonne) 1006 10 21 0,00 1006 10 23 0,00 1006 10 25 0,00 1006 10 27 0,00 1006 10 92 0,00 1006 10 94 0,00 1006 10 96 0,00 1006 10 98 0,00 1006 20 11 0,00 1006 20 13 182,00 1006 20 15 182,00 1006 20 17 0,00 1006 20 92 0,00 1006 20 94 182,00 1006 20 96 182,00 1006 20 98 0,00 1006 30 21 0,00 1006 30 23 0,00 1006 30 25 0,00 1006 30 27 0,00 1006 30 42 0,00 1006 30 44 0,00 1006 30 46 0,00 1006 30 48 0,00 1006 30 61 0,00 1006 30 63 0,00 1006 30 65 0,00 1006 30 67 0,00 1006 30 92 0,00 1006 30 94 0,00 1006 30 96 0,00 1006 30 98 0,00 1006 40 00 0,00